Exhibit 10.1
AMENDED AND RESTATED
ADVISORY AGREEMENT
AMONG
PACIFIC OFFICE PROPERTIES TRUST, INC.,
PACIFIC OFFICE PROPERTIES, L.P.
AND
PACIFIC OFFICE MANAGEMENT, INC.
Dated as of March 3, 2009

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
ADVISORY AGREEMENT
     THIS AMENDED AND RESTATED ADVISORY AGREEMENT (“Agreement”), made as of
March 3, 2009, among PACIFIC OFFICE PROPERTIES TRUST, INC., a Maryland
corporation (“POP”), PACIFIC OFFICE PROPERTIES L.P., a Delaware limited
partnership (the “Operating Partnership”, and together with POP, the “Company),
and PACIFIC OFFICE MANAGEMENT, INC., a Delaware corporation (the “Advisor”).
     WHEREAS, POP, through the Operating Partnership, owns, manages, and
operates real estate assets;
     WHEREAS, POP is and intends to continue to be qualified as a “real estate
investment trust” within the meaning of Section 856(a) of the Internal Revenue
Code of 1986, as amended;
     WHEREAS, the Company retained the Advisor for the purpose of providing
day-to-day management and administrative services to the Company as described in
that certain Advisory Agreement, dated as of March 19, 2008, among POP, the
Operating Partnership and the Advisor (the “Original Agreement”); and
     WHEREAS, the parties desire that the terms and conditions of the Original
Agreement be amended and restated in their entirety pursuant to the terms of
this Agreement;
     NOW, THEREFORE, in consideration of the premises and of the mutual
agreements herein set forth, the parties hereto agree as follows:

1.   DEFINITIONS

  1.1   Definitions. As used in this Agreement, the following terms have the
meanings set forth below.         “Advisor” has the meaning set forth in the
Preamble.         “Advisor Affiliate” means the Advisor, Shidler West Investment
Partners, L.P., Shidler Hawaii Investment Partners, LLC, and any entity
Controlling, Controlled by or under common Control with the Advisor.        
“Corporate Management Fee” has the meaning set forth in Section 6.1.        
“Board” means the Board of Directors of POP.

 



--------------------------------------------------------------------------------



 



      “Cause” means: (i) the Advisor’s continuous and intentional failure to
perform its duties under this Agreement after written notice from the Company to
the Advisor of such non-performance; (ii) the Advisor’s commission of any act of
gross negligence in the performance of its duties under this Agreement;
(iii) the Advisor’s commission of any act of fraud, misappropriation of funds,
or embezzlement against the Company; (iv) the Advisor’s commission of any other
willful and intentional misconduct which is materially injurious to the Company,
monetarily or otherwise; and (v) the Advisor’s default in the performance or
observance of any material term, condition or covenant contained in this
Agreement to be performed or observed on its part, when such default continues
for a period of thirty (30) days after written notice thereof from the Company
specifying such default and requesting that the same be remedied within such
thirty (30) day period; provided, however, the Advisor shall have an additional
sixty (60) days to cure any such foregoing default if (A) such default cannot
reasonably be cured within thirty (30) days but can be cured within ninety
(90) days, and (B) the Advisor shall have commenced to cure such default within
the initial thirty (30) day period and thereafter diligently proceeds to cure
the same within ninety (90) days of the date of the Company’s original notice of
the default.         “Code” means Internal Revenue Code of 1986, as amended from
time to time.         “Common Stock” means shares of POP’s common stock, $.0001
par value per share, or Class B common stock, $.0001 par value per share.      
  “Company” has the meaning set forth in the Preamble.         “Company Account”
has the meaning set forth in Section 3.6.         “Company Property” means any
real property owned or ground leased,, directly or indirectly, by the Company,
including any joint venture or other interest in real property owned directly or
indirectly by the Company.         “Control” means the direct or indirect
ownership or more than 50% of the beneficial equity interests and ownership of a
majority of the voting interests of an entity.         “Exchange Act” means the
Securities Exchange Act of 1934, as amended from time to time.         “GAAP”
means generally accepted accounting principles in the United States of America
as of the date applicable.         “Independent Directors” means the directors
of POP; (a) who are not employees of either the Company, the Advisor or any of
their respective subsidiaries, (b) are not directors of the Advisor, and (c) do
not have a material financial interest in the Advisor.

2



--------------------------------------------------------------------------------



 



      “LP Direction Votes” has the meaning set forth in Section 4.1.        
“Master Agreement” means that certain Master Formation and Contribution
Agreement by and between Arizona Land Income Corporation, an Arizona
corporation, and POP Venture, LLC, a Delaware limited liability company, dated
as of October 3, 2006, as subsequently amended.         “Net Book Value of the
Company Property” means the gross cost basis of the Company Property, less the
accumulated depreciation and amortization attributable to the gross cost basis
of the Company Property in accordance with accounting principles generally
accepted in the United States and as reflected and or derived from the
consolidated financial statements of the Company as of a date relevant.        
“Operating Partnership” has the meaning set forth in the Preamble.        
“Partnership Agreement” means the Agreement of Limited Partnership of the
Operating Partnership, as hereafter amended, supplemented and modified.        
“Partnership Units” shall have the meaning ascribed thereto in the Partnership
Agreement.         “Person” means any individual, corporation, partnership,
joint venture, limited liability company, estate, trust, unincorporated
association, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.         “POP” has the meaning set forth in the
Preamble.         “Property Management Agreements” has the meaning set forth in
Section 2.2.         “Proportionate Voting Preferred Stock” means shares of
Proportionate Voting Preferred stock, $.0001 par value per share, of POP issued
to the Advisor.         “Records” has the meaning set forth in Section 3.7.1.  
      “Securities Act” means the Securities Act of 1933, as amended from time to
time.         “SOX” means The Sarbanes-Oxley Act of 2002, as amended from time
to time.         “Subsidiary” has the following meaning: a Person is a
Subsidiary of another Person if the voting interests of such subsidiary Person
are more than 50% owned by such other Person or a majority of the outstanding
equity interests of such subsidiary Person are owned, directly or indirectly, by
such other Person.

3



--------------------------------------------------------------------------------



 



2.   ENGAGEMENT BY COMPANY

2.1 Engagement of Advisor. Subject to the terms and conditions hereinafter set
forth, the Company hereby engages the Advisor as its agent to manage, operate
and administer the assets, liabilities and business of the Company and its
Subsidiaries, and the Advisor hereby agrees to perform each of the duties set
forth herein in accordance with the provisions of this Agreement. By the
execution and delivery of this Agreement, each party represents and warrants
that (i) it is duly organized, validly existing, in good standing under the laws
of the state of its organization and has all requisite power and authority to
enter into and perform its obligations under this Agreement, (ii) the person
signing this Agreement for such party is duly authorized to execute this
Agreement on such party’s behalf, (iii) the execution and delivery of this
Agreement by such party and the performance by such party of its obligations
hereunder do not violate any provisions of such party’s constituent documents,
constitute a breach or default by any such party under any material agreement to
which such party is a signatory or cause such party to violate any federal or
state law, regulation or rule applicable to such party.
2.2 Engagement of Advisor Affiliates. For each Company Property, the Company, or
the subsidiary or affiliate of the Company that is the owner or ground lessee of
such Company Property, shall enter into a separate property management agreement
(collectively, the “Property Management Agreements") with an Advisor Affiliate
designated by the Advisor, pursuant to which the Advisor Affiliate shall be
entitled to receive fees for property management services. All property
management fees payable to the Advisor Affiliate pursuant to a Property
Management Agreement shall be market-rate compensation based on the prevailing
market rates for similar services provided on an arms-length basis in the area
in which the subject property is located, and shall require the prior written
approval of a majority of Independent Directors of the Board. Such Property
Management Agreements may only be terminated by the Company effective upon
termination of this Agreement and shall contain commercially reasonable and
customary terms for such arrangements. Notwithstanding anything in this
Section 2.2 to the contrary, in the case of a Company Property for which an
Advisor Affiliate provides property management services pursuant to a written
agreement (each, an “Existing Management Agreement") at the time such property
becomes Company Property, such Existing Management Agreement shall continue to
remain in full force and effect to the extent so provided in such Existing
Management Agreement, and the Company shall not be obligated to enter into a
Property Management Agreement pursuant to this Section 2.2 for so long as such
Existing Management Agreement remains in full force and effect.

3.   RESPONSIBILITIES, AUTHORITY AND RIGHTS OF ADVISOR

4



--------------------------------------------------------------------------------



 



3.1 General Responsibilities. Subject to the supervision of the Board, the
Advisor shall:
3.1.1. Provide executive and administrative personnel, office space and office
services required in rendering services to the Company;
3.1.2. Manage, operate and administer the Company’s day-to-day operations,
business and affairs including, without limitation, the authority to oversee and
conduct the Company’s investment activities in accordance with guidelines and
policies adopted and implemented by the Board, monitor leases, mortgages and
debt obligations, make payment of the Company’s debt and obligations, make
payment of dividends or distributions to POP’s stockholders, maintain the
appropriate back-office infrastructure to perform such administrative functions,
and perform such other services to the Company as the Company may direct from
time to time;
3.1.3. Serve as the Company’s consultant with respect to the periodic review of
the investment criteria and parameters for the investments, borrowings and
operations of the Company and make recommendations as to the foregoing to the
Board for its approval;
3.1.4. Counsel the Company in connection with policy decisions to be made by the
Board;
3.1.5. Use commercially reasonably efforts to cause expenses incurred by the
Company or on its behalf to be reasonable and customary and within any budgeted
parameters or expense guidelines set by the Board from time to time;
3.1.6. Make recommendations to the Board regarding the Company’s capital
structure and capital raising activities;
3.1.7. Coordinate and manage operations of any joint venture or co-investment
interests held by the Company, and conduct all matters on behalf of the Company
within the joint venture or otherwise with co-investment partners.
3.1.8. Communicate on behalf of the Company with the Company’s investors,
stakeholders, analysts and other interested parties, which communication shall
include, but not be limited to, the maintenance of an investor relations program
on behalf of the Company;
3.1.9. Handle and resolve all claims, disputes or controversies (including all
litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company may be involved or to which the Company may be subject arising
out of the Company’s day-to-day operations, subject to such limitations or
parameters as may be imposed form time to time by the Board;

5



--------------------------------------------------------------------------------



 



3.1.10. Evaluate and recommend to the Board potential hedging activities on the
Company’s behalf, consistent with POP’s status as a real estate investment trust
and with the Company’s investment guidelines;
3.1.11. Investigate, analyze and select possible investment opportunities and
originate, acquire, finance, retain, sell, negotiate for prepayment, restructure
or dispose Company investments consistent with the guidelines adopted and
implemented by the Board;
3.1.12. Assist the Company in developing criteria for asset purchase commitments
that are specifically tailored to the Company’s investment objectives and make
available to the Company its knowledge and experience with respect to real
estate and other real estate related assets;
3.1.13. Supervise, on the Company’s behalf, the Advisor Affiliates who provide,
at the Company’s expense, property management services and other services
pursuant to Property Management Agreements contemplated in Section 2.2;
3.1.14. Subject to the activities to be performed by the Advisor pursuant to
Section 6.3, engage and supervise, on the Company’s behalf and at the Company’s
expense, independent contractors who provide investment banking, mortgage
brokerage, securities brokerage and other financial services and such other
services as may be required relating thereto;
3.1.15. Invest or reinvest any of the Company’s money or securities, including
investing in short-term opportunities pending deployment of capital in long-term
opportunities.
3.1.16. Make recommendations to the Board regarding payment of fees, costs and
expenses, and payments of dividends or distributions to the Company’s
stockholders and limited partners;
3.1.17. Cause the Company to obtain appropriate credit facilities or other
financings for the investments consistent with the guidelines adopted and
implemented by the Board.
3.1.18. Cause the Company to obtain insurance covering such risks, with such
insurers and on such terms as the Company may reasonably determine.
3.1. 19. Monitor the operating performance of the investments and provide
periodic reports with respect thereto the Board.
3.1.20. Make recommendations to the Company regarding the retention of
independent accountants and legal counsel, as applicable, to assist in
developing appropriate accounting procedures, compliance procedures and testing
systems with respect to financial reporting obligations and compliance with the
real estate investment trust provisions of the Code and the regulations
promulgated thereunder and to conduct quarterly compliance reviews with respect
thereto;

6



--------------------------------------------------------------------------------



 



3.1.21. Assist the Company in complying with all regulatory requirements
applicable to it in respect of the Company’s business activities, including
preparing or causing to be prepared all consolidated financial statements
required under applicable regulations and contractual undertakings and all
reports and documents, if any, required under the Exchange Act;
3.1.22. Take all necessary actions to enable the Company to make required tax
filings and reports, including soliciting stockholders for required information
to the extent provided by the real estate investment trust provisions of the
Code and the regulations promulgated thereunder.
3.1.23. Make recommendations to the Company regarding the maintenance of the
Company’s qualification for taxation as a real estate investment trust and
monitor compliance with the various real estate investment trust qualification
tests and other rules set out in the Code and the Treasury Regulations
promulgated thereunder and use commercially reasonable efforts to cause the
Company to qualify for taxation as a REIT.
3.1.24. Counsel the Company regarding the maintenance of the Company’s exclusion
from status as an investment company under the Investment Company Act of 1940,
as amended, and monitor compliance with the requirements for maintaining such
exclusion and using commercially reasonable efforts to cause the Company to
maintain such exclusion from status as an investment company under the
Investment Company Act;
3.1.25. Cause the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses.
3.1.26. Perform such other services as may be required from time to time for
management and other activities relating to the Company’s assets as the Board
shall reasonably request or the advisor shall deem appropriate under the
particular circumstances; and
3.1.27. Use commercially reasonable efforts to cause the Company to comply with
all other applicable laws.
3.2 Authority. The Advisor shall have full discretion and authority pursuant to
this Agreement to perform the duties and services specified in Section 3.1
hereof in such manner as the Advisor reasonably considers appropriate, subject
to the terms and restrictions contained in POP’s Articles of Incorporation and
Bylaws, as the same may be amended from time to time, and further subject to the
Operating Partnership’s Certificate of Limited Partnership and the Partnership
Agreement. In furtherance of the foregoing, POP and the Operating Partnership
hereby designate and appoint the Advisor as the agent

7



--------------------------------------------------------------------------------



 



and attorney-in-fact of POP and the Operating Partnership, with full power and
authority and without further approval of POP and the Operating Partnership, for
purposes of accomplishing on its behalf any of the foregoing matters or any
matters which are properly the subject matter of this Agreement. The Advisor may
execute, in the name and on behalf of POP and the Operating Partnership and
their affiliates, all such documents and take all such other actions which the
Advisor reasonably considers necessary or advisable to carry out its duties
hereunder.
3.3 Subcontract of Services. The Company acknowledges and agrees that any
services to be performed by the Advisor hereunder may be provided pursuant to
subcontracts with third party providers or pursuant to arrangements with
affiliates of POP. In such connection, the Advisor shall disclose to the Board
upon its request the terms of any sub-contracting arrangement entered into by
the Advisor with third parties or affiliates of POP with respect to the services
to be provided by the Advisor hereunder.
3.4 Reporting Requirements. As frequently as the Advisor may deem necessary or
advisable, or at the direction of the Board, the Advisor shall prepare, or cause
to be prepared, with respect to any investment (i) reports and information on
the Company’s operations and asset performance, and (ii) other information
reasonably requested by the Company.
3.5 Devotion of Time: Exclusivity. The Advisor will provide a management team to
deliver the management services to the Company hereunder, with the members of
such management team devoting such of their time to the management of the
Company as the Advisor deems reasonably necessary and appropriate for the proper
performance of all of the Advisor’s duties hereunder, commensurate with the
level of activity of the Company from time to time. The Company shall have the
benefit of the Advisor’s reasonable judgment and effort in rendering services
and, in furtherance of the foregoing, the Advisor shall not undertake activities
which, in its reasonable judgment, will substantially adversely affect the
performance of its obligations under this Agreement. The Advisor shall at all
times have and operate as its sole business the activities, the actions,
services, responsibilities, obligations and business contemplated by this
Agreement. The Advisor shall take all reasonable steps to ensure that all of its
officers, directors and managers and any persons or entities (and any officers,
directors and managers of any such entity) to which it subcontracts any of its
services hereunder shall agree, as a condition to their acting in such
capacities, to agree not to compete with the Company or utilize any of the
Company’s confidential information to the detriment of the Company.
3.6 Bank Accounts. At the direction of the Board, the Advisor may establish and
maintain, as an agent and signatory on behalf of the Company, one or more bank
accounts in the name of the Company or any other Subsidiary (any such account, a
“Company Account"), collect and deposit funds into any such Company Account and
disburse funds from any such Company Account, under such terms and conditions as
the Board may approve. The Advisor shall from time-to-time render appropriate
accountings of such collections and payments to the Board and, upon request, to
the auditors of the Company.

8



--------------------------------------------------------------------------------



 



  3.7   Book and Records; Confidentiality.

3.7.1 Records. The Advisor shall maintain appropriate books of account and
records relating to services performed by the Advisor pursuant to this Agreement
(the “Records”), and the Records shall be accessible for inspection by
representatives of the Company at any time during normal business hours. The
Advisor shall have responsibility for the maintenance and safekeeping of the
Records.
3.7.2. Confidentiality. The Advisor shall keep confidential any nonpublic
information obtained in connection with the services rendered under this
Agreement and shall not disclose any such information (or use the same except in
furtherance of its duties under this Agreement), except (i) with the prior
written consent of the Board; (ii) to legal counsel, accountants, and other
professional advisors; (iii) to appraisers, financing sources and others in the
ordinary course of the Company’s business; (iv) to governmental officials having
jurisdiction over the Company; (v) in connection with any governmental or
regulatory filings of the Company or disclosure or presentations to Company
investors; or (vi) as required by law or legal process to which the Advisor or
any Person to whom disclosure is permitted hereunder is a party. The foregoing
shall not apply to information which has previously become available through the
actions of a Person other than the Advisor not resulting from the Advisor’s
violation of this Section 3.7.2. The provisions of this Section 3.7.2 shall
survive the expiration or earlier termination of this Agreement for a period of
two years.

  3.8   Obligations of the Advisor; Restrictions.

3.8.1. Internal Control. The Advisor shall (i) establish and maintain (and
require property managers and other contractors to establish and maintain) a
system of internal accounting and financial controls, (including, without
limitation, internal controls to safeguard records and to permit the Company to
comply with the Exchange Act and SOX, and designed to provide reasonable
assurance of the reliability of financial reporting, the effectiveness and
efficiency of operations and compliance with applicable laws), (ii) maintain
records for each Company investment on a GAAP basis, (iii) develop accounting
entries and reports required by the Company to meet its reporting requirements
under applicable laws, (iv) consult with the Company, with respect to proposed
or new accounting/reporting rules identified by the Advisor or the Company, and
(v) prepare quarterly and annual financial statements as soon after the end of
each such period as may be reasonably requested and general ledger journal
entries and other information necessary for the Company’s compliance with
applicable laws, including Regulations S-X, the Exchange Act, Securities Act and
SOX, in accordance with GAAP and cooperate with the Company’s registered public
accounting firm in connection with the auditing or review of such financial
statements, the cost of

9



--------------------------------------------------------------------------------



 



any such audit or review to be paid by the Company. Without limiting the
generality of the foregoing, the Advisor shall permit the Company’s registered
public accounting firm to review, audit and analyze the operations and controls
of the Advisor to the extent required by such accounting firm in connection with
any audit or review by such accounting firm of the internal controls of the
Company.
3.8.2. Management Letters. The Advisor shall provide to the Company, within
fifteen (15) days of receipt by the Advisor, communications formally issued and
submitted (devoid of draft qualification and duly executed) by the independent
accounting firm of the Company required under Statement of Auditing Standards
No. 112: Communicating Internal Control Related Matters Identified in an Audit
or any replacement or substituted requirement (the “Management Letter”). In
addition, the Advisor shall provide to the Company, within 15 days of submission
by the Advisor, communications formally issued and submitted (devoid of draft
qualifications and duly executed) to the independent accounting firm of the
Company in response to the Management Letter.
3.8.3. Restrictions. The Advisor shall refrain from taking any action which, in
its judgment made in good faith, or in the judgment of the Board as transmitted
to the Advisor in writing, (i) would adversely affect the status of the Company
as a real estate investment trust as defined and limited in the Code or the
regulations and rulings thereunder, or (ii) is not in compliance with the
investment guidelines and policies established by the Board, or (iii) violates
any law, ordinance, rule or regulation of any governing body or agency having
jurisdiction over the Company or its securities or would otherwise not be
permitted by the Company’s constituent documents, or (iv) would make the Company
subject to the Investment Company Act of 1940, as amended. If the Advisor is
ordered to take any such action by the Board, the Advisor shall promptly notify
the Board of the Advisor’s judgment that such action would adversely affect such
status or violate any such law, ordinance, rule or regulation or constituent
documents, and shall refrain from taking such action pending further
clarification or instructions from the Board. In any event, the Advisor, the
Advisor Affiliates and Subsidiaries, and their respective members, stockholders,
partners, managers, directors, officers, employees and agents shall have no
liability to the Company or the Operating Partnership, the Board or any of the
Company’s stockholders, members or partners for any such action, and the Advisor
shall be indemnified by the Company for any such action. In all events, the
Advisor, its directors, managers, officers, stockholders and employees shall not
be liable to the Company, the Board or the Company’s stockholders for any act or
omission by the Advisor, its directors, officers, managers, stockholders or
employees taken in good faith except as set forth in Section 5.1.

4.   PROPORTIONATE VOTING PREFERRED STOCK

4.1 Voting. The Advisor shall cast all votes with respect to the share of
Proportionate Voting Preferred Stock in proportion to the votes (the “LP
Direction Votes”) that the

10



--------------------------------------------------------------------------------



 



Advisor receives from the holders of Partnership Units (other than POP) entitled
to vote with respect to the share of Proportionate Voting Preferred Stock. The
Advisor shall not cast any votes with respect to the share of Proportionate
Voting Preferred Stock unless it receives LP Direction Votes with respect
thereto.
4.2 Voting Procedure. In order to give effect to the provisions of Section 4.1,
the Advisor agrees to promptly deliver definitive proxy materials or other
approved solicitation documents received from the Company as to any matter as to
which votes or consents are sought by POP from the holder of Proportionate
Voting Preferred Stock. In connection with such delivery, the Advisor shall not
make any recommendation to any holder of Common Stock or Partnership Units with
respect to how or whether such holder should vote its Common Stock or
Partnership Units.

5.   INDEMNIFICATION

  5.1   Indemnity.

5.1.1. The Company shall indemnify, defend and hold harmless the Advisor, and
its directors, officers, stockholders, affiliates, agents and employees
(collectively, the “Advisor Indemnitees”) from and against any and all
liability, claims, demands, expenses, fees, fines, suits, losses and causes of
action of every kind and nature arising from the performance by the Advisor of
its obligations under this Agreement, other than any liability, claim, demand,
expense, fee, fine, suit, loss or cause of action arising from (i) any acts of
the Advisor or the Advisor Indemnitees which are outside the scope of authority
of the Advisor under this Agreement, unless the Advisor or the Advisor
Indemnitees acted in good faith and reasonably believed that it or their conduct
was within the scope of authority granted to the Advisor under this Agreement,
or (ii) breach of any material term of this Agreement where such breach
constitutes gross negligence or willful misconduct, or (iii) violation by the
Advisor or the Advisor Indemnitees of any applicable laws, subject to the
provisions of Section 3.8.3 hereinabove.
5.1.2. The Advisor shall indemnify, defend and hold harmless the Company, and
its directors, officers, stockholders, affiliates, agents and employees
(collectively, the “Company Indemnitees”) from and against any and all
liability, claims, demands, expenses, fees, fines, suits, losses and causes of
action of every kind and nature arising from any (i) acts of the Advisor which
are outside the scope of authority of the Advisor under this Agreement, unless
the Advisor or the Advisor Indemnitees acted in good faith and reasonably
believed that it or their conduct was within the scope of authority granted to
the Advisor under this Agreement, or (ii) breach of any material term of this
Agreement where such breach constitutes gross negligence or willful misconduct,
or (iii) violation by the Advisor or the Advisor Indemnitees of any applicable
laws, subject to the provisions of Section 3.8.3 hereinabove.
5.2 Additional Costs; Survival. The obligation to indemnify set forth in
Section 5.1 above shall include the payment of reasonable attorneys’ fees and
investigation costs, as

11



--------------------------------------------------------------------------------



 



well as other reasonable costs and expenses incurred by the indemnified party in
connection with any such claim. At the option of, and upon receipt of notice
from, the indemnified party, the indemnifying party shall promptly and
diligently defend any such claim, demand, action or proceeding. The provisions
of Sections 5.1 and 5.2 hereof shall survive the expiration or earlier
termination of this Agreement.
5.3 Insurance. The Advisor shall have the right to be named as an additional
insured on all policies of liability insurance maintained by the Company
including, without limitation, the Commercial General Liability, Comprehensive
Automobile Liability, Errors and Omissions, Umbrella and Excess Liability
Insurance policy. Certificates of Insurance evidencing compliance with the
provisions of the immediately preceding sentence shall be furnished to the
Advisor on request.

6.   COMPENSATION

     The Advisor agrees to accept from the Company, and the Company agrees to
pay to the Advisor, the compensation set forth on Exhibit A attached hereto and
made a part hereof by reference (the “Compensation Schedule”), on the terms and
conditions set forth herein, as full and complete consideration for all of the
services to be rendered by the Advisor pursuant to this Agreement. Except as
otherwise herein provided, the Advisor shall not be entitled to receive any
other fees or compensation from the Company.

7.   EXPENSES

     Except as expressly set forth herein, the Advisor shall be responsible for,
and shall not be entitled to reimbursement from the Company for, any expenses
incurred by the Advisor in connection with the performance of its obligations
under this Agreement (the “Advisor Expenses”). By way of example, but not
limitation, the Advisor shall not be entitled to reimbursement for office rent,
equipment costs, telecommunications expenses, office supplies, travel costs, or
labor costs incurred with respect to employees or subcontractors engaged by the
Advisor.
     The Company shall be responsible for all direct expenses incurred by the
Company or the Operating Partnership for certain services for which the Company
or the Operating Partnership is the primary service obligee (the “Company Direct
Expenses”). The Company Direct Expenses are as follows: (i) fees and related
expenses attributable to services rendered by the independent accounting firm
retained by the Company for the quarterly review and annual audit of the
Company’s financial statements; and (ii) fees and related expenses attributable
to services rendered by the internal control consultants of the Company for the
design, implementation, testing and periodic monitoring of the Company’s
internal control structure; and (iii) fees paid to the directors of the Company
as compensation for their service on the Board; and (iv) insurance premiums
incurred for directors’ and officers’ coverage for the directors and officers of
the Company and (vi) fees and expenses of audit and audit related services,
legal services, printer services and filing fees resulting from any capital
raising efforts and initiatives.

12



--------------------------------------------------------------------------------



 



     The annual Corporate Management Fee, as set forth on the Compensation
Schedule, shall be reduced by an amount equal to the annual Company Direct
Expenses up to an amount equal to fifty percent (50%) of the Corporate
Management Fee. The Company Direct Expenses, whether paid by the Company or paid
by the Advisor and reimbursed to the Advisor by the Company, shall reduce the
Corporate Management Fee for the quarter in which such Company Direct Expenses
were incurred; provided, however, that the Corporate Management Fee shall not be
reduced by more than fifty percent (50%) annually. The quarterly reduction of
the Corporate Management Fee for Company Direct Expenses shall occur in the
calendar quarter following the quarter in which the Company Direct Expenses were
incurred.

8.   TERM OF AGREEMENT; TERMINATION

8.1 Term. Subject to any early termination provisions expressly set forth in
this Agreement, the term of this Agreement shall commence on the date set forth
above and shall terminate on March 19, 2018.

  8.2   Right of Termination.

8.2.1 The Company shall have the right to terminate this Agreement, with or
without Cause at any time upon thirty (30) days’ prior written notice to the
Advisor, by the vote of a majority of the Company’s Independent Directors. In
the event that this Agreement is terminated by the Company for Cause, the
Advisor shall be entitled only to payment of all earned and unpaid Fees, as set
forth on the Compensation Schedule, through the date of termination and all
accrued and unreimbursed Company Direct Expenses through the date of
termination. In the event that this Agreement shall have been terminated by the
Company for Cause, the Company shall have the right to offset any direct damages
to the Company caused by the actions giving rise to such termination for Cause
against any amount otherwise payable under this Section 8.2.
8.2.2. The Advisor may terminate this Agreement effective upon 30 days prior
written notice of termination to the Company in the event that the Company shall
default in the performance or observance of any material term, condition or
covenant in this Agreement and such default shall not be cured within thirty
(30) days after written notice thereof to the Company which notice shall specify
the nature of such default.
8.3 Internalization Fee. In the event that the Company terminates this Agreement
in order to internalize its management and become self-managed, the Company will
be obligated to pay the Advisor an internalization fee equal to $1,000,000 plus
all accrued and unreimbursed Company Direct Expenses owed pursuant to Section 7.
The Advisor shall not be reimbursed for any termination fees or other amounts
owing to any third party retained on a subcontract basis by the Advisor with
regard to the services to be provided by the Advisor hereunder.
8.4 Continued Responsibility. Notwithstanding termination of this Agreement as
provided above, the Advisor (i) shall continue to perform all of its obligations
under Section 4 of this Agreement, and (ii) shall use its best efforts to
perform its duties under this Agreement until the effective date of the
termination of this Agreement.

13



--------------------------------------------------------------------------------



 



8.5 Responsibilities Upon Termination. Upon termination of this Agreement, the
Advisor shall forthwith deliver the following to the Company, as applicable, on
the effective date of termination:
8.5.1. A final accounting reflecting the balance of funds held on behalf of the
Company as of the date of termination;
8.5.2. All files, records, documents and other property of any kind relating to
the Company, including, but not limited to, computer records, contracts, leases,
warranties, bank statements, rent rolls, employment records, plans and
specifications, inventories, correspondence, tenant records, receipts, paid and
unpaid bills or invoices, maintenance records;
8.5.3. Agreements to terminate all agreements with Advisor Affiliates and third
parties retained on a subcontracting basis by the Advisor, in each case, with
respect to the services to be provided by the Advisor hereunder; and
8.5.4. Evidence of the change of Advisor’s name to something that is not
confusingly similar to “Pacific Office.”

9.   MISCELLANEOUS PROVISIONS

9.1 Notice. Any notice required or permitted under this Agreement shall be in
writing and shall be given by being delivered to the following addresses of fax
numbers of the parties hereto:

                    To the Company:   Pacific Office Properties Trust, Inc.    
233 Wilshire Boulevard, Suite 830     Santa Monica, California 90401
 
  Attn:   Jim Kasim and
 
      Tamara Edwards
 
                  To the Advisor:   Pacific Office Management, Inc.     233
Wilshire Boulevard, Suite 830     Santa Monica, California 90401
 
  Attn:   Jim Kasim and
 
      Tamara Edwards

or to such other address or fax number as may be specified from time to time by
such party in writing.

14



--------------------------------------------------------------------------------



 



9.2 No Joint Venture. Nothing in this Agreement shall be construed to make the
Company and the Advisor partners or joint venturers or impose any liability as
such on either of them.
9.3 Release of Money or Other Property Upon Written Request. The Advisor agrees
that any money or other property of the Company held by the Advisor under this
Agreement shall be held by the Advisor as custodian for the Company and the
Advisor’s records shall be clearly and appropriately marked to reflect the
ownership of such money or other property by the Company. Upon the receipt by
the Advisor of a written request signed by a duly authorized officer of the
Company requesting the Advisor to release the Company any money or other
property then held by the Advisor for the account of the Company under this
Agreement, the Advisor shall release such money or other property to the Company
within a reasonable period of time, but in no event later than thirty (30) days
following such request. The Advisor, its directors, officers, managers,
stockholders and employees will not be liable to the Company, any Subsidiary,
any of their directors, officers, stockholders, managers, owners or partners for
any acts or omissions by the Company in connection with the money or other
property released to the Company in accordance with the terms hereof. The
Company shall indemnify the Advisor and its Advisor Affiliates, officers,
directors, stockholders, employees, agents and successors and assigns against
any and all expenses, losses, damages, liabilities, demands, charges and claims
of any nature whatsoever which arise in connection with the Advisor’s release of
such money or other property to the Company in accordance with the terms of this
Section 9.3.
9.4 Entire Agreement: Amendment. This Agreement contains the entire agreement of
the parties hereto with respect to the subject matter hereof. This Agreement
shall not be amended or modified in any respect unless agreed to in writing by
the Company and the Advisor.
9.5 Governing Law Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of California without
reference to principles of conflicts of law. The parties: (x) agree that any
suit, action or legal proceeding relating to this Agreement shall be brought
exclusively in any federal court located in California, if federal jurisdiction
is available, and, otherwise, in any state court located in such state;
(y) consent to the jurisdiction of each such court in any such suit, action or
proceeding; and (z) waive any objection which they may have to the laying of
venue in any such suit, action or proceeding in either such court. Further, the
parties hereby consent and submit to the personal jurisdiction of the California
courts, both state and federal, and hereby waive any and all objections now or
hereafter existing to personal jurisdiction of said courts over them. The
parties waive, to the extent permitted under applicable law, any right they may
have to assert the doctrine of forum non conveniens or to object to venue to the
extent any proceeding is brought in accordance with this section.

15



--------------------------------------------------------------------------------



 



9.6 Assignment. This Agreement may not be assigned by any party hereto without
the prior written consent of the other parties hereto; provided, however, that
the Advisor shall be permitted to assign this Agreement or any of its rights
hereunder, and delegate any and all of its responsibilities and obligations
hereunder, to an Advisor Affiliate, provided that the Advisor shall remain fully
responsible to the Company for all errors or omissions of such assignee
notwithstanding and following such assignment.
9.7 No Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
9.8 Headings. The headings of various Sections in this Agreement are for
convenience only, and are not to be utilized in construing the content or
meaning of the substantive provisions hereof.
9.9 Pronouns and Plurals. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.
9.10 Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.
9.11 Binding Effect. This Agreement shall be binding upon and insure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
9.12 Counterparts. This Agreement may be executed in any number of identical
counterparts, any of which may contain the signatures of less than all parties,
and all of which together shall constitute a single agreement.
9.13 Partial Invalidity. The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity or enforceability of any other provision
hereof.
9.14 Fax Signatures. Any signature page hereto delivered by a fax machine or
telecopy machine shall be binding to the same extent as an original signature
page, with regard to any agreement subject to the terms hereof or any amendment
thereto. Any party who delivers such a signature page agrees to later deliver an
original counterpart to any party that requests it.

16



--------------------------------------------------------------------------------



 



9.15 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. Any reference to any
federal, state, local or foreign statute or law, statute, rule or regulation
will be deemed to also refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The use of the word
“including” and similar expressions means “including without limitation” and
unless the context otherwise requires, “neither,” “nor,” “any,” “either” and
“or” shall not be exclusive. Unless otherwise noted, all references to sections,
exhibits and schedules are to sections, exhibits and schedules to this
Agreement. All words used in this Agreement shall be construed to be of such
gender or number as the circumstances require. The parties hereto intend that
each representation, warranty and covenant contained herein shall have
independent significance. If any party has breached any representation, warranty
or covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party has not
breach shall not detract from or mitigate the fact that such party is in breach
of the first representation, warranty or covenant. All references to agreements
hereunder include all exhibits and schedules to such agreements and shall mean
such agreements as they may be amended, restated, supplemented or otherwise
modified from time to time.
[Remainder of page intentionally left blank]
(Signature page follows.)

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

                      PACIFIC OFFICE PROPERTIES TRUST, INC.    
 
                    By:   /s/ Dallas E. Lucas                           Dallas
E. Lucas             President and Chief Executive Officer    
 
                    PACIFIC OFFICE PROPERTIES L.P.    
 
                    By:   PACIFIC OFFICE PROPERTIES TRUST, INC., its general
partner    
 
               
 
      By:   /s/ Dallas E. Lucas
 
Dallas E. Lucas    
 
          President and Chief Executive Officer    
 
                    PACIFIC OFFICE MANAGEMENT, INC.    
 
                    By:   /s/ Dallas E. Lucas                           Dallas
E. Lucas             President and Chief Executive Officer    

18



--------------------------------------------------------------------------------



 



SCHEDULE A
Pacific Office Management, Inc.
Fee Summary

      Fee   Description        This Schedule A sets forth the fees that the
Advisor shall earn and the Company shall pay in accordance with Section 6 of the
Agreement.
 
   
Asset Acquisition Fees
  1.0% of the total purchase price of the property acquired by the Company
including, but not limited to, assets acquired and wholly-owned by the Company
and assets acquired in a venture with a co-investment partner. In the event such
assets are acquired in a joint venture in which the Company or the Operating
Partnership is a member or partner, directly or indirectly, the Asset
Acquisition Fee shall be an amount equal to 1.0% of the purchase price of the
property acquired by such joint venture, subject to the provisions set forth
below.
 
   
Asset Disposition Fees
  1.0% of the total sale price of any Company Property disposed of including,
but not limited to, wholly-owned properties sold to independent third-parties,
wholly-owned properties contributed to a joint venture in which the Company is a
partner or joint venture and properties that were owned by a joint venture with
a third party co-investment partner. In the event such assets are sold by a
joint venture in which the Company or the Operating Partnership is a member or
partner, directly or indirectly, the Asset Disposition Fee shall be an amount
equal to 1.0% of the total sale price of the property sold by such joint
venture, subject to the provisions set forth below.
 
   
Equity Placement Fees
   
 
   
o      Co-Investment Capital (including any new joint venture program)
  An amount equal to .50% of the total amount of co-investment equity capital
procured.

 



--------------------------------------------------------------------------------



 



     
o     Issuance of Equity Securities
  An amount equal to .50% of the total gross offering proceeds including, but
not limited to, the issuance of common shares, senior common shares, preferred
shares, the private placement of equity securities and the issuance of Operating
Partnership units.
 
   
Debt Placement Fees
   
 
   
o     Financing
  .50% of the principal amount of any new indebtedness originated including, but
not limited to, secured financings on new property acquisitions, refinancings
and unsecured financings on existing properties that are wholly owned by the
Company, and on properties owned in a joint venture with co investment partners
or entity-level financings.
 
   
o     Credit Facilities
  .50% of the amount available under any credit line available to the Company
upon origination.
 
   
o     Public Issuance of Debt Instruments
  .50% of the principal amount of any indebtedness issued.

2



--------------------------------------------------------------------------------



 



Pacific Office Management, Inc.
Fee Summary

      Fee   Description
 
   
Management Fees
   
 
   
o     Corporate Management
  An amount equal to .10% of the Net Book Value of the Company Property, but, in
no event, less than $1,500,000. per annum, less Company Direct Expenses up to a
maximum reduction of $750,000 per annum
 
   
o     Leasing
  Rates consistent with the market in which the Company Property is located
 
   
o     Property Management
  Fees equal to 2.5% to 4.5% of the Company Property revenue, consistent with
the market in which each Company Property is located
 
   
Construction Management
   
 
   
o     Tenant Improvements
  As specified in the Asset Management Agreement or Property Management
Agreement applicable to each Company Property, but, in no event, greater than an
amount equal to 5.00% of the cost of any tenant improvement construction
project.
 
   
o     Building Improvements/Development
  An amount equal to 2.5% of total project costs for any redevelopment or
capital improvement project for a Company Property, plus any direct costs
incurred by the Advisor in connection with providing the related services.

Notwithstanding any terms and conditions in this Agreement, including the
Compensation Schedule, in the event the Advisor and/or the Independent Directors
reasonably believe that any fees set forth herein should be adjusted in
connection with a particular transaction, or in connection with certain of the
services provided by the Advisor, then the Advisor and the Company agree to
adjust such fees.
Notwithstanding any provision set forth in this Agreement, including the
Compensation Schedule, all fees paid to the Advisor pursuant to this Agreement
shall be consistent with the market in which the Company Property is located,
and, to the extent the fees set forth in the Compensation Schedule are in excess
of the applicable market rates, the Advisor and the Company agree to adjust such
fees to reflect market rates.

 